Citation Nr: 1429773	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel






INTRODUCTION

The Veteran had active military service from June 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010, April 2012, and February 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  That requested development is now complete and, thus, appellate review may proceed. 


FINDING OF FACT

The Veteran's left knee disorder (Osgood-Schlatter disease) was aggravated in service. 


CONCLUSION OF LAW

Service connection a left knee disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that the left knee pain and related symptoms he experienced during basic training, which ultimately led to his military discharge, have persisted since service and progressively worsened over time.  As such, he claims that service connection is warranted for a residual left knee disorder.

Establishing service connection generally requires medical or, in certain instances, lay evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Of particular relevance to the instant case, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Generally, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is clear and unmistakable (obvious or manifest) evidence that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner, supra.

Here, the report of the Veteran's service entrance examination is negative for any complaints or clinical findings of left knee abnormalities.  As such, he is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Nevertheless, that presumption of soundness has been rebutted in this case by clear and unmistakable evidence.  Such evidence includes a January 1976 Medical Evaluation Board (MEB) report, indicating that the left knee pathology the Veteran exhibited during basic training was symptomatic of a diagnosis (Osgood-Schlatter disease), which had pre-existed his active service.  See January 1976 MEB Report.  

Notably, these contemporaneous in-service findings of a preexisting disability have been expressly endorsed by a VA clinician, who has examined the Veteran's left knee in accordance with the Board's prior remand directives.  See February 2013 VA Examination Report.  In this regard, the February 2013 VA examiner has opined that it is clear and unmistakable (obvious and manifest) that the Veteran's Osgood-Schlatter disease preexisted his military service.  Id. at 2.  

In light of the clear and unmistakable evidence outlined above, the Board finds that the Veteran did, in fact, have a left knee disorder (Osgood-Schlatter disease), which preexisted his active service.  As such, his claim turns on whether that preexisting condition permanently worsened in service and, if so, whether such worsening was clearly and unmistakably due to the natural progress of the disease.

With respect to this question of aggravation, the February 2013 VA examiner has opined that the Veteran's preexisting Osgood-Schlatter disease did indeed worsen in service, culminating in his medical discharge.  See February 2013 VA Examination Report at 2.  That examiner has further opined that this in-service worsening was not due to the natural progress of the disease.  Id.

Conversely, a podiatrist has concluded that the Veteran's preexisting Osgood-Schlatter disease was not aggravated beyond its natural progression during his active service.  See March 2013 Podiatrist's Report at 3.  However, in reaching this unfavorable determination, the podiatrist has declined to apply the proper legal standard governing aggravation claims.  As discussed, once the presumption of aggravation attaches, it may not be rebutted absent clear and unmistakable evidence that the in-service worsening of the preexisting condition was due to the natural progress of the disease.  See 38 C.F.R. § 3.306.  Rather than applying this heightened standard, the podiatrist has merely opined that it is "less likely than not" that the Veteran's preexisting Osgood-Schlatter disease was aggravated beyond its natural progression during his active service.  See March 2013 Podiatrist's Report at 3.  Such a finding is patently insufficient to rebut the presumption of aggravation that applies in this case.   

Having thus established that the March 2013 podiatrist's opinion is inadequate for rating purposes, the Board has no basis to reject the unequivocal finding of the February 2013 VA examiner that the Veteran's preexisting Osgood-Schlatter disease permanently worsened in service, and that such worsening was not due to the natural progress of that disease.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

In relying on the conclusions reached by the February 2013 VA examiner, the Board considers it significant that his opinion was predicated not only on a thorough examination of the Veteran but also on a comprehensive evidentiary review.  Such factors, in tandem with the detailed rationale of that opinion, enhance its overall probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, while mindful of the prior concerns raised by the AOJ regarding the VA examiner's credentials, the Board notes that, as a physician's assistant, he is presumed to have been qualified to examine the Veteran and render the requested medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (where a claimant does not challenge a medical expert's qualifications, VA need not affirmatively establish that expert's competency); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).

For the foregoing reasons, the Board finds that the Veteran had a left knee disorder, diagnosed as Osgood-Schlatter disease, which preexisted his active service and permanently worsened therein, giving rise to his current disability.  As such, service connection for that current disability is warranted.   All reasonable doubt has been resolved in the Veteran's favor in making this decision.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a left knee disorder, diagnosed as Osgood-Schlatter disease, is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


